38 So. 3d 247 (2010)
In re Judge David BELL.
No. 2010-O-1251.
Supreme Court of Louisiana.
June 16, 2010.

ORDER
Considering the Application for Rehearing filed by Judge David Bell, and the need to obtain a response from the Judiciary Commission of Louisiana before the court acts on the rehearing,
IT IS ORDERED that both Volume I and Volume II of the Judiciary Commission's recommendation of immediate disqualification shall be maintained under seal on an interim basis.
IT IS FURTHER ORDERED that the Judiciary Commission shall file a response to Judge Bell's application for rehearing no later than noon on Friday, June 18, 2010.
In all other respects, our order of June 15, 2010 remains in full force and effect.
FOR THE COURT:
/s/ John L. Weimer
Justice, Supreme Court of Louisiana